Citation Nr: 1801172	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-35 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for alopecia (claimed as hair loss), to include as secondary to herbicide exposure, and/or as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to June 1967.  
This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

In October 2017, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2017).


FINDINGS OF FACT

1.  The earliest clinical evidence of alopecia is not for several decades after separation from service, and the Veteran contends that the disability did not begin until approximately two decades after separation from service.

2.  The Veteran is not in receipt of service connection for a disability manifested by anxiety or a stressful reaction.

3.  The most probative evidence of record is against a finding that alopecia/hair loss is related to service. 


CONCLUSION OF LAW

The criteria for service connection for alopecia (claimed as hair loss) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service Connection in General

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met. 38 C.F.R. § 3.309 (e). 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a). The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran has been diagnosed with alopecia universalis, which is manifested by a loss of hair.  He contends that it may be due to herbicide (i.e. Agent Orange) exposure and/or nerves/stress.  The Veteran had service in Vietnam (see STRs); however, alopecia is not a disability for which presumptive service connection is warranted under 38 C.F.R. § 3.309.  Thus, service connection on a presumptive basis is not warranted.  

In addition, there is no competent credible evidence of record which reflects that it is as likely as not that the Veteran's disability is causally related to, or was aggravated by, herbicide exposure.  The notations in the record with regard to Agent Orange and alopecia are merely notations which repeat the Veteran's contention that he believes that his hair loss is related to herbicide exposure.  There is no evidence indicating a possible relationship such as to warrant a acquiring a VA opinion; and there is no such opinion.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides, and the complexities of alopecia.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
The Veteran has stated that a doctor has told him that his hair loss is caused by nerves (see January 2014 VA Form 21-4138).  However, the Veteran is not in receipt of service connection for an acquired psychiatric disability, or other disability, manifested by nerves or a stressful reaction.  Service connection for anxiety disorder, claimed as nerves, was denied in the November 2012 rating decision.  Thus, service connection on a secondary basis under 38 C.F.R. § 3.310 is not warranted.

The Veteran has asserted that his hair loss began in 1988 (see August 2004 VA record), 1998 (see December 2012 VA record), or approximately 1987 (see January 2014 statement).  Regardless, he has not asserted, and the evidence does not reflect, that it began in service.  (The only notation with regard to a skin defect/abnormality was the Veteran's April 1965 pre-induction Report of Medical Examination report which noted scars to both eyebrows prior to entrance.)  The Veteran separated from service in 1967, approximately two decades before he contends his disability began, and more than three decades before the earliest clinical evidence of the disability.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, alopecia has not been shown by competent credible evidence of record to have manifested in service, or to be casually related to, or aggravated by, active service, to include herbicide exposure, or a service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

 
ORDER

Entitlement to service connection for alopecia (claimed as hair loss), to include as secondary to herbicide exposure, and/or secondary to service-connected disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


